Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on May 26, 2020 & December 29, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election of Invention I and Species A1 (Claims 15-20) in the reply filed on 03/07/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallagher et al. (Pub. No.: US 2021/0036054 A1). 

Regarding Claim 15, Gallagher et al. discloses a semiconductor device, comprising: 									a first metal interconnection and a second metal interconnection on a substrate (Par. 0024; Figs. 1A & 4 – first metal interconnection comprising conductive via 106 (upper left) and second metal interconnection comprising conductive via 106 (upper right); 			a first inter-metal dielectric (IMD) layer around the first metal interconnection and the second metal interconnection (Par. 0024; Figs. 1A & 4 – multiple inter-metal dielectric layers are shown and combinedly referred to as interconnect dielectric structure 104; the inter-metal dielectric (IMD) layer that is shown to be around the first metal interconnection and the second metal interconnection could be considered as the first inter-metal dielectric (IMD) layer); 			a channel layer on the first IMD layer, the first metal interconnection, and the second metal interconnection (Par. 0022-0024; Figs. 1A & 4 – channel layer 112 (spin orbit torque (SOT) layer); and 											a magnetic tunneling junction (MTJ) on the channel layer (Par. 0022-0024; Figs. 1A & 4 – magnetic tunneling junction (MTJ) structure 120).

Regarding Claim 16, Gallagher et al., as applied to claim 15, discloses the semiconductor device, wherein the MTJ comprises: 						a free layer on the channel layer (Par. 0023 & 0033; Figs. 1A & 4 in light of Fig. 3A – channel layer 112, free layer 302); 									a barrier layer on the free layer (Par. 0023 & 0033; Figs. 1A & 4 in light of Fig. 3A – channel layer 112, free layer 302, barrier layer 304); and 						a pinned layer on the barrier layer (Par. 0023 & 0033; Figs. 1A & 4 in light of Fig. 3A – barrier layer 304, pinned layer 306).

Regarding Claim 17, Gallagher et al., as applied to claim 15, discloses the semiconductor device, further comprising a stop layer around the channel layer (Par. 0063, Figs. 1, 4 & 12-13A – the very peripheral portion of the layer 112 could be considered, under BRI, as the stop layer; the rest of the layer 112 could be considered as the channel layer). 

Regarding Claim 18, Gallagher et al., as applied to claim 17, discloses the semiconductor device, wherein top surfaces of the channel layer and the stop layer are coplanar (Par. 0063, Figs. 1, 4 & 12-13A – in light of rejection of claim 17). 

Regarding Claim 19, Gallagher et al., as applied to claim 17, discloses the semiconductor device, further comprising: 							a cap layer on the channel layer and the stop layer and adjacent to the MTJ (Par. 0022-0024; Figs. 1A & 4 – shunting layer 114 could be considered, under BRI, as the cap layer); 		a second IMD layer around the cap layer (Par. 0079; Fig. 20 together with Figs. 1 & 4 – 

Regarding Claim 20, Gallagher et al., as applied to claim 15, discloses the semiconductor device, wherein the channel layer comprises metal (Par. 0035).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

03/19/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812